UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.0-25969 Radio One, Inc. (Exact name of registrant as specified in its charter) 1010 Wayne Avenue, 14th Floor Silver Spring, Maryland 20910 (301) 429-3200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 12.5%/15.0% Senior Subordinated Notes due 2016 (Title of each class of securities covered by this Form) Class A Common Stock, $.001 par value Class D Common Stock, $.001 par value (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)[] Rule 12g-4(a)(2)[] Rule 12h-3(b)(1)(i) [x] Rule 12h-3(b)(1)(ii) [ ] Rule 15d-6 [ x ] Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Radio One, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 18, 2014 By: /s/ Peter D. Thompson Peter D. Thompson Chief Financial Officer
